          Case 1:19-cv-06321-AJN Document 39 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                    12/14/20
SOUTHERN DISTRICT OF NEW YORK


  W. Bradford Blash, et al.,

                         Plaintiffs,
                                                                      19-cv-6321 (AJN)
                 –v–
                                                                           ORDER
  BCS Placements, LLC, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       In its May 31, 2020 Opinion & Order, the Court directed Plaintiffs to inform the Court

whether they contemplated any further proceedings in this Court. Dkt. No. 36. After Plaintiffs

requested a stay pending the arbitrator’s ruling on the question of arbitrability, Dkt. No. 37, on

July 21, 2020, the Court ordered the parties to submit a status update to the Court within 90 days

of that Order. Dkt. No. 38. As of the date of this Order, the Court has not received that status

update. By December 18, 2020, Plaintiffs shall provide a status update and otherwise inform the

Court whether they contemplate any further proceedings in this Court. Plaintiffs are warned that

failure to do so may result in this case being dismissed for failure to prosecute.

       SO ORDERED.


     Dated: December 14, 2020
            New York, New York
                                                       ____________________________________
                                                                 ALISON J. NATHAN
                                                               United States District Judge
